Name: 96/715/EC: Council Decision of 9 December 1996 on inter- administration telematic networks for statistics relating to the trading of goods between Member States (Edicom)
 Type: Decision_ENTSCHEID
 Subject Matter: executive power and public service;  trade policy;  economic analysis;  communications;  information technology and data processing;  consumption
 Date Published: 1996-12-18

 Avis juridique important|31996D071596/715/EC: Council Decision of 9 December 1996 on inter- administration telematic networks for statistics relating to the trading of goods between Member States (Edicom) Official Journal L 327 , 18/12/1996 P. 0034 - 0037COUNCIL DECISION of 9 December 1996 on inter-administration telematic networks for statistics relating to the trading of goods between Member States (Edicom) (96/715/EC) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the third paragraph of Article 129d thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Having regard to the opinion of the Committee of the Regions (3),Acting in accordance with the procedure laid down in Article 189c of the Treaty (4),Whereas the smooth functioning of the internal market depends on the elimination of physical frontiers between Member States; whereas a satisfactory level of information on the trading of goods between Member States must therefore be ensured by means other than those involving checks, even indirect ones, at internal frontiers;Whereas it will consequently be necessary to collect directly from consignors and consignees the data necessary to compile statistics relating to the trading of goods between Member States, using methods and techniques which will ensure that they are exhaustive, reliable and up-to-date, without giving rise for the parties concerned, in particular for small and medium-sized businesses, to a burden out of proportion to the results which users of the said statistics can reasonably expect;Whereas Council Regulation (EEC) No 3330/91 of 7 November 1991 on the statistics relating to the trading of goods between Member States (5) provides that the conditions should be created for increased use of automatic data processing and electronic data transmission for the purpose of facilitating the task of the parties responsible for providing information;Whereas it is necessary to ease the burden which statistical returns place on businesses, while at the same time improving the circulation of statistical information with a view to the creation of the European information market;Whereas the compilation of harmonized statistics, in particular with a link between statistics on trade and other economic statistics, should be ensured in order to contribute to market transparency and to the evaluation of the competitiveness of businesses;Whereas the promotion of the use of harmonized standards and concepts at European level will ultimately lead to the elimination of duplication and to economies of scale, while facilitating the emergence of new services in the field of statistical telematics;Whereas standardization carried out at international level in the sphere of electronic data interchange (EDI) contributes to facilitating international trade and to simplifying relations between undertakings and administrative authorities;Whereas the establishment of common statistical standards for the production of harmonized information is an activity which can be carried out effectively only at Community level, in collaboration with the Member States; whereas such standards will be implemented in each Member State under the authority of the bodies and institutions responsible for the compilation and dissemination of official statistics;Whereas the measures aimed at ensuring the interoperability of telematic networks between administrations fall within the framework of priorities adopted in relation to the guidelines for trans-European telecommunications networks;Whereas a financial reference amount, within the meaning of point 2 of the declaration by the European Parliament, the Council and the Commission of 6 March 1995, is included in this Decision for the entire duration of the programme, without thereby affecting the powers of the budget authority as they are defined by the Treaty;Whereas by its judgment of 26 March 1996 the Court of Justice annulled Council Decision 94/445/EC of 11 July 1994 on inter-administration telematic networks for statistics relating to the trading of goods between Member States (Edicom) (6) on the grounds of an inappropriate legal basis; whereas a new decision should therefore be adopted on an appropriate legal basis to enable Edicom measures to continue,HAS ADOPTED THIS DECISION:Article 1 A set of measures, hereinafter referred to as 'Edicom` (electronic data interchange on commerce), shall be implemented to facilitate the conversion of regional, national and Community systems towards interoperable systems at European level, as a first stage, for the collection of returns on the trading of goods between Member States from businesses, the validation and pre-processing of such returns and the dissemination of the statistics derived therefrom.These systems shall be based on distributed information systems at regional, national and Community levels, the interoperability of which shall be guaranteed by the development and use of harmonized standards and communication procedures.These systems shall be based in particular on the use of electronic data interchange (EDI) for the transmission of statistical returns. Computerized procedures may be made available to the competent national and Community authorities and to the parties responsible for providing statistical information by agreement with the competent national authorities.These systems shall be developed in a way which takes account of the requirements associated with compiling statistics on internal trade.Article 2 Edicom shall run for three years from 9 December 1996.Article 3 Measures shall be undertaken only where a clear need for Community action has been established, in accordance with the principle of subsidiarity and the principle set out in Article 8 (3). Edicom may, by agreement with the competent authorities of the Member States and bearing in mind the preferential use of existing technologies and products, comprise in particular:- the design, development and promotion of software for the collection, validation and transmission of statistical information, and assistance to Member States in making that software available to businesses,- the design, development and promotion of software for the acceptance, validation, processing and dissemination of data, providing assistance for, and making that software available to the regional, national and Community bodies responsible for collecting statistical information, and where necessary the upgrading of equipment,- the design, development and promotion of formats for the exchange of information, on the basis of European and international standards, and making them available,- the design, documentation and promotion of the methods, procedures and agreements to be used in the exchange of information,- making software and services suppliers aware of the requirements of national and Community statistics.Article 4 In implementing the measures, the following general aims shall be taken into account:- to facilitate the introduction and use of these systems, by means of promotion and awareness campaigns aimed mainly at businesses and users, conducted by the competent Community bodies by agreement with national and regional bodies,- to undertake special measures for the benefit of less-developed regional and national bodies to enable them to take part in these systems,- the promote the use of the most appropriate telematic technologies and tools to meet the needs of the statistical system, and their incorporation into the various computer environments of the authorities concerned.Article 5 1. The Commission shall be responsible for the implementation of Edicom. It shall be assisted by:(a) the Committee on the Statistical Programme of the European Communities, established by Decision 89/382/EEC, Euratom (7), in drawing up, quantifying and approving the annual work programme, in accordance with the procedure laid down in Article 6;(b) the Committee on statistics relating to the trading of goods between Member States, set up by Regulation (EEC) No 3330/91:- for the approval of calls for tenders and the evaluation of projects and measures of a total value of more than ECU 200 000, in accordance with the procedure laid down in Article 6,- for measures to implement Edicom other than those referred to in point (a) and the first indent of this point, in accordance with the procedure laid down in Article 7.2. The Commission shall keep the Committee provided for in Article 4 of Council Decision 95/468/EC of 6 November 1995 on a Community contribution for telematic interchange of data between administrations in the Community (IDA) (8) regularly informed of the progress of the measures.3. The Commission shall submit to the Committee referred to in paragraph 1 (a) an annual report assessing value for money achieved to date.Article 6 The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote.The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee.If the measures are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.If, on the expiry of a period of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission.Article 7 The Commission representative shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote.The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes.The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account.Article 8 1. The financial reference for the implementation of Edicom shall be ECU 30 million for the period 1997, 1998 and 1999. An indicative breakdown of these funds is shown in the Annex.2. Annual appropriations shall be authorized by the budget authority within the limit of the financial perspective.3. Any expenditure shall guarantee value for money by ensuring that the benefits are in keeping with the resources deployed.Article 9 The Commission shall submit to the European Parliament and the Council, on the conclusion of Edicom, a report on its implementation together, where appropriate, with proposals for further measures.Article 10 This Decision shall enter into force on 9 December 1996.Article 11 This Decision is addressed to the Member States.Done at Brussels, 9 December 1996.For the CouncilThe PresidentB. HOWLIN(1) OJ No C 343, 15. 11. 1996, p. 9.(2) OJ No C 295, 7. 10. 1996, p. 46.(3) Opinion delivered on 18 September 1996 (not yet published in the Official Journal).(4) Opinion of the European Parliament of 20 September 1996 (OJ No C 320, 28. 10. 1996), Council common position of 11 November 1996 (OJ No C 372, 9. 12. 1996, p. 6) and Decision of the European Parliament of 28 November 1996 (not yet published in the Official Journal).(5) OJ No L 316, 16. 11. 1991, p. 1. Regulation as amended by Regulation (EEC) No 3046/92 (OJ No L 307, 23. 10. 1992, p. 27).(6) OJ No L 183, 19. 7. 1994, p. 42.(7) OJ No L 181, 28. 6. 1989, p. 47.(8) OJ No L 269, 11. 11. 1995, p. 23.ANNEX Indicative breakdown of EDICOM by components for 1997, 1998 and 1999 >TABLE>